Citation Nr: 1417762	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO. 13-22 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that further development is necessary prior to adjudication of the Veteran's claim.

At a January 2014 hearing before the undersigned Veterans Law Judge, the Veteran's representative indicated that there were outstanding VA treatment records from the Vet Center in Buffalo, NY, where the Veteran has been counseled for PTSD.  The record reflects that the Veteran initially identified these records in connection with his December 2010 claim.  The record further reflects that a second request was sent to the Vet Center in March 2011, however, no treatment records have been associated with the claims file.  There has not been a negative reply from the Vet Center, rather, February 2011 and July 2012 correspondences from the Vet Center reflect that the Veteran was indeed treated for PTSD at the Center since November 2010.  The Board has a duty to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159 (c)(2).  As the Vet Center in Buffalo is a VA facility, remand is necessary to request any outstanding treatment records.


Accordingly, the case is REMANDED for the following action:

1. Obtain all records of treatment of the Veteran at the Vet Center in Buffalo, NY.  All development efforts with respect to this directive should be associated with the claims file.

2. If and only if additional records are received regarding the Veteran's PTSD or employability, the RO/AMC should obtain a supplemental medical opinion from the April 2012 VA examiner.  If the April 2012 VA examiner is not available, request a medical opinion from another appropriate VA examiner.  If additional examination of the Veteran is deemed warranted by the examiner in order to render the requested opinion, such examination should be scheduled.

After a review of the entire claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD prevents him from securing or following substantially gainful occupation. 

The examiner should provide a complete rationale for any opinion reached.

3.  Thereafter, re-adjudicate the Veteran's claim with consideration of all of the evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



